Citation Nr: 0835679	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-08 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
injury.  

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel





INTRODUCTION

The veteran had active service from September 1976 to June 
1977 and from February 1982 to August 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for left knee and 
bilateral ankle disabilities.  The veteran has alleged that 
the years spent as a ranger/parachutist in service damaged 
his left knee and both ankles.  

Service medical records show that in July 1981, the veteran's 
feet and lower extremities were reported normal.  He denied 
trick or locked knee and foot trouble.  The veteran denied 
the same in March 1982.  In March 1983, the feet and lower 
extremities were reported as normal, and the veteran denied 
trick or locked knee and foot trouble.  Right knee injury was 
noted in November 1983.  Possible ACL tear was also noted.  

A December 1983 treatment record noted knee doing well.  PROM 
for the right knee was 0 to 135 degrees and for the left knee 
0 to 145 degrees.  In March 1984 and 1985, the veteran denied 
trick or locked knee and foot trouble.  The feet and lower 
extremities were also reported normal in March 1985.  Right 
knee pain was noted in December 1985 and an assessment of 
right knee strain was given.  

The feet and lower extremities were reported normal in June 
1986.  In August 1986, the veteran was seen for pain in the 
left foot.  It was noted that the veteran experienced pain 
since injuring his foot on mission.  Foot pain had increased 
and inhibits walking was noted.  Possible fracture and 
contusion of foot was also noted.  In October 1986, the 
veteran denied trick or locked knee and foot trouble.

Right foot pain was noted in May 1987.  Right ankle inverted 
in run and normal range of motion was also noted.  A 
September 1987 record noted right ankle injury.  Examination 
showed tenderness over 3 to 5 metatarsal with slight edema.  
X-rays were negative.  Clinical evaluations of November 1987 
showed normal feet and lower extremities.  The veteran also 
denied trick or locked knee and foot trouble at that time.

A December 2005 examination of the knees revealed there was 
bony protrusion at the upper medial aspect of the medial 
condyle of the distal femur on the left.  It was noted that 
it was less likely to be secondary to old trauma.  Also on 
the left, it was noted that there was very small osteophyte 
of the medial aspect of the articular surface of the medial 
condyle of the distal femur on the sunrise view.  The knees 
appeared to be normal otherwise.  An impression was given of 
exostosis of the proximal medial aspect of the left distal 
femoral medial condyle and minimal patellofemoral 
degenerative joint disease on the left.  In the December 2005 
VA compensation and pension examination for the right knee, 
an impression was given of normal physical and minimal 
patellofemoral degenerative joint disease.  The examiner 
opined that the current right knee problem more likely than 
not started in service.  The veteran was granted service 
connection for degenerative joint disease of the right knee 
in March 2006.  

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
Here, the veteran is seeking service connection for left knee 
and bilateral ankle disabilities.  The Board finds that a VA 
opinion is necessary to decide the veteran's claim for 
service connection for left knee disability.  It appears, 
based on the December 2005 examination, that the veteran has 
patellofemoral degenerative joint disease on the left.  
However, although the December 2005examination showed 
patellofemoral degenerative joint disease on the left, the 
December 2005 VA examiner has attributed those findings to 
the right knee.  The Board finds that an opinion is necessary 
to determine if the veteran has a left knee disability and, 
if so, whether any currently shown disability is directly 
related to service or is secondary to his service connected 
right knee disability.  

Regarding the veteran's claim for bilateral ankle disability, 
the evidence shows that the veteran was treated in service 
for foot pain and a right ankle injury.  The Board finds that 
an opinion is necessary to determine if the veteran has a 
current bilateral ankle disability and, if so, whether any 
currently shown disability is related to service.  

The Board also notes that the service medical records for the 
veteran's period of service from September 1976 to June 1977 
are not of record.  An attempt should be made by the RO to 
locate these records.  If the records are unavailable, a 
negative response should be indicated.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must prepare a rating decision 
that correctly codes the joint disease 
(arthritis) of the right knee.  If the 
joint disease is generalized, it is code 
5003.  If the joint disease is traumatic, 
the code is 5010.  

2.  The veteran should be afforded 
appropriate VA examinations to ascertain 
(a) whether he has bilateral ankle and 
left knee disabilities; (b) whether the 
conditions are attributable to service on 
a direct or secondary basis.  The examiner 
should state for the record whether any 
currently shown disabilities are likely, 
as likely as not, or not likely related to 
service.  A complete rationale for all 
opinions should be provided.  

3.  After the development requested above 
has been completed to the extent possible, 
the AOJ should again review the record.  
If any benefit sought on appeal, for which 
a notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




